IN THE SUPREME COURT OF THE STATE OF KANSAS

                                       No. 120,518

                           In the Matter of KEVIN TODD CURE,
                                        Petitioner.

                            ORDER OF REINSTATEMENT


       On May 10, 2019, this court suspended Kevin Todd Cure's license to practice law
in Kansas for a period of 18 months beginning on the date of his temporary suspension,
July 13, 2018. The court further ordered that Cure undergo a reinstatement hearing prior
to its consideration of any petition for reinstatement. See In re Cure, 309 Kan. 877, 885-
86, 440 P.3d 563 (2019); see also Supreme Court Rule 232 (2021 Kan. S. Ct. R. 287)
(formerly Rule 219) (procedure for reinstatement after suspension).


       On March 25, 2020, Cure filed a petition for reinstatement. On October 22, 2020,
a hearing panel of the Kansas Board for Discipline of Attorneys conducted a hearing on
Cure's petition for reinstatement. On January 25, 2021, this court received the hearing
panel's Reinstatement Final Hearing Report, recommending that Cure's petition for
reinstatement be granted, subject to Cure entering a one-year monitoring agreement with
the Kansas Lawyers Assistance Program (KALAP).


       The court, after carefully considering the record, accepts the findings and
recommendations of the hearing panel and grants Cure's petition for reinstatement of his
license to practice law in Kansas, subject to him entering a one-year monitoring
agreement with KALAP.


       IT IS THEREFORE ORDERED that Cure's license to practice law in Kansas is
reinstated, subject to the conditions as set forth above and conditioned upon his
compliance with the annual continuing legal education requirements and upon his

                                             1
payment of all attorney registration and continuing legal education fees. See Supreme
Court Rule 206 (2021 Kan. S. Ct. R. 251) (formerly Rule 208); Supreme Court Rule 808
(2021 Kan. S. Ct. R. 613); Supreme Court Rule 811(b) (2021 Kan. S. Ct. R. 615).


       Upon receipt of proof of Cure's completion of these conditions, the Office of
Judicial Administration is directed to enter his name on the roster of attorneys actively
engaged in the practice of law in Kansas.


       IT IS FURTHER ORDERED that this order be published in the official Kansas Reports
and that the costs herein be assessed to Cure.


       Dated this 8th day of March 2021.




                                             2